

Exhibit 10.1



PARTNERRE LTD.
2005 EMPLOYEE EQUITY PLAN

Effective May 10, 2005


   Section 1. PURPOSE

     The purpose of the Plan is to provide a means through which the Company and
its Subsidiaries may attract able persons to enter and remain in their employ
and to provide a means whereby those key employees and other persons upon whom
the responsibilities of the successful administration and management of the
Company rest, and whose present and potential contributions to the welfare of
the Company are of importance, can acquire and maintain share ownership, thereby
strengthening their commitment to the welfare of the Company and promoting an
identity of interest between shareholders and these key employees. It is
intended that certain options granted under this Plan may qualify as “incentive
stock options” under Section 422 of the Code.

   Section 2. DEFINITIONS

     (a) “Award” means, individually or collectively, any award of Incentive
Stock Options, Nonqualified Stock Options, Restricted Shares or Restricted Share
Units or any Performance Award.

     (b) “Award Agreement” means a written agreement or instrument between the
Company and a Participant setting forth the specific terms of an Award, which
may, but need not, be executed by the Participant.

     (c) “Board” means the Board of Directors of the Company.

     (d) “Change in Control” shall occur when (i) any “person” within the
meaning of Section 14(d) of the Exchange Act, other than the Company, a
Subsidiary or any employee benefit plan(s) sponsored by the Company or any
Subsidiary, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of forty percent (40%) or more of the
then outstanding Common Stock; (ii) individuals who constitute the Board on the
effective date of this Plan cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
effective date of this Plan, whose election, or nomination for election by the
Company’s shareholders, was on the recommendation or with the approval of at
least two-thirds of the directors comprising the Board on the effective date of
this Plan (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause (ii),
considered as though such person were a member of the Board on the effective
date of this Plan; and provided further that, notwithstanding the foregoing, no
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
or Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board shall in any event be considered to be a director in office on
the effective date of this Plan; (iii) any plan or proposal for the liquidation
of the Company is adopted by the shareholders of the Company; (iv) all or
substantially all of the assets of the Company are sold, liquidated or
distributed (in one or a series of related transactions); or (v) there occurs a
reorganization, merger, consolidation or other corporate transaction involving
the Company (a “Transaction”), other than with a wholly-owned Subsidiary and
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or ultimate parent thereof) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity,
or the ultimate parent thereof, outstanding immediately after such Transaction.

     (e) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

     (f) “Committee” means such committee of the Board as the Board may appoint
to administer the Plan.



--------------------------------------------------------------------------------



     (g) “Common Stock” or “Shares” means the authorized common shares, par
value US$1.00 per share, of the Company.

     (h) “Company” means PartnerRe Ltd.

     (i) “Consultant” means any person, including any advisor, engaged by the
Company or a Subsidiary to render consulting, advisory or other services and who
is compensated for such services, other than a member of the Board.

     (j) “Date of Grant” means the date on which the granting of an Award is
authorized or such other date as may be specified in such authorization.

     (k) “Disqualifying Disposition” means any disposition (including any sale)
of Shares acquired by exercise of an Incentive Stock Option made within the
period which is (a) two years after the date the Participant was granted the
Incentive Stock Option or (b) one year after the date the Participant acquired
Shares by exercising the Incentive Stock Option.

     (l) “Eligible Person” means an Employee or a Consultant, or, for the
purpose of granting Substitute Awards, a holder of options or other equity based
awards relating to the shares of a company acquired by the Company or with which
the Company combines.

     (m) “Employee” means a current or prospective common law employee of the
Company or a Subsidiary.

     (n) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules promulgated thereunder.

     (o) “Fair Market Value” of a Share on a given date means (A) if the Shares
are listed on a national securities exchange, the mean between the highest and
lowest sale prices reported as having occurred on the primary exchange with
which the Shares are listed and traded on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which
such a sale was reported, or (B) if the Shares are not listed on any national
securities exchange but are quoted in the National Market System of the National
Association of Securities Dealers Automated Quotation System on a last sale
basis, the average between the high bid price and low ask price reported on the
date prior to such date, or, if there is no such sale on that date then on the
last preceding date on which such a sale was reported. If the Common Stock is
not quoted on NASDAQ-NMS or listed on an exchange, or representative quotes are
not otherwise available, the Fair Market Value shall mean the amount determined
by the Committee in good faith to be the fair market value per Share, on a fully
diluted basis.

     (p) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

     (q) “Nonqualified Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.

     (r) “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted pursuant to the Plan.

     (s) “Participant” means an Eligible Person to whom an Award is granted
pursuant to the Plan.

      (t) “Performance Award” means an award, denominated in cash or Shares or
any combination thereof, granted pursuant to Section 9 of the Plan and payable
only upon the achievement of performance targets, as set forth in Section 9.

     (u) “Plan” means the PartnerRe Ltd. 2005 Equity Compensation Plan, as
amended from time to time.

     (v) “Restricted Period” means, with respect to any Restricted Share or
Restricted Share Unit, the period of time determined by the Committee during
which such Restricted Share or Restricted Share Unit is subject to restrictions
or forfeiture, as set forth in Section 8 and in the applicable Award Agreement.



--------------------------------------------------------------------------------



     (w) “Restricted Share” means a Common Share issued to a Participant
pursuant to Section 8.

     (x) “Restricted Share Unit” shall mean a contractual right granted under
Section 8 that is denominated in Shares, each of which Units represents a right
to receive the value of a Share upon the terms and conditions set forth in the
Plan and the applicable Award Agreement.

     (y) “Subsidiary” means any corporation of which a majority of the
outstanding voting securities or voting power is beneficially owned directly or
indirectly by the Company and otherwise as provided in Section 86 of the
Companies Act 1981 of Bermuda.

     (z) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

   Section 3. DURATION

     The Plan expires on the date of the annual meeting of shareholders in the
year 2015, and no further Awards may be made after the expiration thereof.
Notwithstanding the expiration of the Plan, the Plan provisions shall continue
to govern outstanding Awards until all matters relating to the payment of Awards
and administration of the Plan have been settled.



--------------------------------------------------------------------------------



   Section 4. ADMINISTRATION

     The Committee shall have authority to administer the Plan, including,
without limitation, the authority to:

     (a) Select the Eligible Persons to participate in the Plan;

     (b) Determine the nature and extent of the Awards to be made to each
Participant;

     (c) Determine the time or times when Awards will be made;

     (d) Determine the duration of each Restricted Period and the conditions to
which the payment of Awards may be subject;

     (e) Establish and adjudicate the performance goals and Awards consequent
thereon for each Restricted Period;

     (f) Accelerate the vesting of any outstanding Award, reduce the Restricted
Period applicable to any Award and/or extend the period following termination of
employment during which an Award may be exercised;

     (g) Prescribe the form or forms of Award Agreements; and

     (h) Cause records to be established in which there shall be entered, from
time to time as Awards are made to Participants, the date and type of each
Award, the number of Shares underlying each Award, and the duration of any
applicable vesting period or Restricted Period.

     All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, the shareholders and the Participants.

     The Committee may delegate to the Chief Executive Officer of the Company
the authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend or terminate Awards held by, employees who are
not officers or directors of the Company for purposes of Section 16 of the
Exchange Act; provided, however, that any such delegation shall conform to the
requirements of the New York Stock Exchange applicable to the Company, and
Bermuda corporate law.

   Section 5. ELIGIBILITY.

     (a) General. Participation shall be limited to Eligible Persons who have
received notification from the Committee, or from a person designated by the
Committee, that they have been selected to participate in the Plan. Substitute
Awards may be granted to holders of options and other equity-based awards
relating to the shares of a company acquired by the Company or with which the
Company combines.

     (b) Incentive Stock Option Limitation. Incentive Stock Options may be
granted only to Employees.

   Section 6. SHARES AVAILABLE FOR AWARDS.

     (a) Subject to adjustment as provided below, the number of Shares available
for issuance under the Plan shall be [  ] Shares.[1] Notwithstanding the
foregoing and subject to adjustment as provided in Section 6(e), (i) no
Participant may receive Options and stock appreciation rights under the Plan in
any calendar year that relate to more than 500,000 Shares and (ii) the maximum
number of Shares with respect to which Awards may be made under Section 8 is
750,000. Awards may be made under Section 8 without regard to such limit if (x)
the vesting conditions relating to such Awards are based upon Company or
Subsidiary performance measures, (y) such Awards are made in satisfaction of
Company obligations to employees that would otherwise be paid in cash or (z)
such Awards are issued in connection with the exercise of an Option or other
Award hereunder.



--------------------------------------------------------------------------------



     (b) If, after the effective date of the Plan, (i) any Shares covered by an
Award (other than a Substitute Award), or to which such an Award relates, are
terminated, forfeited, or cancelled, or (ii) such an Award otherwise terminates
or is settled without the delivery of all the Shares underlying such Award, then
the Shares covered by such Award, or to which such Award relates, to the extent
of any such forfeiture, termination, settlement or cancellation, shall again be,
or shall become, available for issuance under the Plan, subject to Section 6(d).
Shares becoming available for grant following any such forfeiture, termination,
settlement or cancellation, or following an event described in Section 6(c)
below, may be regranted as the same type of Award as the original Award, for
purposes of the limits on Award types set forth in Section 6(a). For purposes of
this Section 6(b), awards and options granted under any previous option or
long-term incentive plan of the Company (other than a Substitute Award granted
under any such plan) shall be treated as Awards.

     (c) In the event that any Option or other Award hereunder (other than a
Substitute Award) is exercised through the delivery of Shares, or in the event
that withholding tax liabilities arising from such Option or Award are satisfied
by the withholding of Shares by the Company, the number of Shares available for
Awards under the Plan shall be increased, subject to Section 6(d), by the number
of Shares so surrendered or withheld.

     (d) Notwithstanding the foregoing, the number of Shares which may be added
back to the Shares authorized for issuance under the Plan pursuant to the
provisions of Section 6(b)(ii) and 6(c) shall not exceed 400,000.

     (e) Any Shares delivered pursuant to an Award shall consist of authorized
and unissued Shares.

--------------------------------------------------------------------------------

     1The number to be inserted in this space will be the sum of 1,000,000 and
the number of Shares remaining available for grant under PartnerRe’s previous
equity award plans as of May 10, 2005. The total number of Shares authorized
under this Plan will thus be the total number described in the previous sentence
plus any Shares underlying options outstanding under predecessor plans that are
forfeited after May 10, 2005 (see the last sentence of Section 6(b) above).

     (f) In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or property) which thereafter may be made the subject of
Awards, including the aggregate and individual limits specified in Section 6(a),
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, however, that the
number of Shares subject to any Award denominated in Shares shall always be a
whole number.

     (g) Shares underlying Substitute Awards shall not reduce the number of
Shares remaining available for issuance under the Plan.

   Section 7. OPTIONS.

     (a) General. Options granted hereunder shall be in such form and shall
contain such terms and conditions as the Committee shall deem appropriate. All
Options shall be separately designated Incentive Stock Options or Nonqualified
Stock Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for Shares purchased on exercise of
each type of Option. The provisions of each Option shall be set forth in an
Award Agreement, which agreements need not be identical, and each Option shall
include (through incorporation of provisions hereof by reference in the Award
Agreement or otherwise) the substance of each of the following provisions:



--------------------------------------------------------------------------------



          (i) Term. Subject to Section 7(b)(ii) hereof in the case of certain
Incentive Stock Options, no Option granted hereunder shall be exercisable after
the expiration of ten (10) years from the date it was granted.

          (ii) Exercise Price. Except in the case of Substitute Awards, the
exercise price per Share for each Option shall not be less than the Fair Market
Value per Share at the time of grant. Except in connection with an action taken
pursuant to Section 6(f), no Option shall be amended or replaced in any manner
that would have the effect of reducing the exercise price of such Option
established at the time of grant thereof.

          (iii) Payment for Stock. Payment for Shares acquired pursuant to
Options granted hereunder shall be made in full, or adequate provision made
therefor, upon exercise of the Options (A) in immediately available funds in
United States dollars, by wire transfer, certified or bank cashier’s check, (B)
by surrender to the Company of Shares which have a Fair Market Value equal to
such aggregate purchase price and which satisfy such other requirements as the
Committee may impose, (C) by delivering irrevocable trade instructions to a
stockbroker to deliver promptly to the Company an amount of sale or loan
proceeds sufficient to pay the aggregate exercise price, (D) by any combination
of (A), (B), or (C) above, or (E) by any other means approved by the Committee.

          (iv) Vesting. Options shall vest and become exercisable in such manner
and on such date or dates set forth in the Award Agreement as may be determined
by the Committee; provided, however, that notwithstanding any vesting dates set
by the Committee, the Committee may in its sole discretion accelerate the
vesting of any Option, which acceleration shall not affect the terms and
conditions of any such Option other than with respect to vesting. Unless the
Committee shall establish another vesting schedule in accordance with the
foregoing, Options shall vest and become exercisable in increments of 33%, 33%
and 34%, respectively, on the first, second and third anniversaries of the date
of grant.

     (b) Special Provisions Applicable to Incentive Stock Options.

          (i) Exercise Price of Incentive Stock Options. Subject to the
provisions of subsection (ii) hereof, the exercise price of each Incentive Stock
Option shall be not less than one hundred percent (100%) of the Fair Market
Value of the Shares subject to the Option on the date the Option is granted.

          (ii) Ten Percent (10%) Shareholders. No Incentive Stock Option may be
granted to an Employee who, at the time the option is granted, owns directly, or
indirectly within the meaning of Section 424(d) of the Code, stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or of any parent or subsidiary thereof, unless such option (A)
has an exercise price of at least 110 percent of the Fair Market Value on the
date of the grant of such option; and (B) cannot be exercised more than five
years after the date it is granted.

          (iii) $100,000 Limitation. To the extent the aggregate Fair Market
Value (determined as of the date of grant) of Shares for which Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company and its Affiliates) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

          (iv) Disqualifying Dispositions. Each Participant who receives an
Incentive Stock Option must agree to notify the Company in writing immediately
after the Participant makes a Disqualifying Disposition of any Shares acquired
pursuant to the exercise of an Incentive Stock Option.

     (c) Net Share Settlement—Share Appreciation Rights. Any Option granted
hereunder may contain a provision requiring, or permitting the Participant to
elect, that such Option be settled by delivery to the Participant of a number of
Shares having a Fair Market Value equal to the excess of the Fair Market Value
of all the Shares underlying the Option (or portion thereof being so exercised)
over the aggregate exercise price thereof. Any such Award containing such a
provision may be denominated a “Share Appreciation Right”. If, and only if, such
an Option or Share Appreciation Right is issued to a Participant who is not a
United States taxpayer, the value of the Shares otherwise deliverable to the
Participant upon such net share settlement of the Option may be delivered in
cash.



--------------------------------------------------------------------------------



   Section 8. RESTRICTED SHARES AND RESTRICTED SHARE UNITS

     (a) The Committee is hereby authorized to grant Awards of Restricted Shares
and Restricted Share Units to Participants.

     (b) Restricted Shares and Restricted Share Units shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Restricted Share or the right to receive any
dividend, dividend equivalent or other right or property), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate. If the
restrictions or vesting conditions applicable to an Award of Restricted Shares
or Restricted Share Units relate exclusively to the passage of time and
continued employment or provision of services, or refraining therefrom, such
time period (during which period such restrictions or vesting conditions may
lapse ratably or on a “cliff” basis) shall consist of not less than 36 months,
except that the foregoing restriction shall not apply to such Awards if they
meet any of the conditions described in Section 6(a)(x), (y) or (z).

     (c) Restricted Shares granted under the Plan may be evidenced in such
manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a share certificate or certificates. In
the event any share certificate is issued in respect of Restricted Shares
granted under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares.

     (d) Except as otherwise determined by the Committee, upon termination of
employment or cessation of the provision of services (as determined under
criteria established by the Committee) for any reason during the applicable
restriction period, all Restricted Shares and all Restricted Share Units still,
in either case, subject to restriction shall be forfeited and reacquired by the
Company; provided, however, that the Committee may, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all remaining restrictions with respect to Restricted Shares or Restricted Share
Units. Notwithstanding the foregoing, unless the Committee shall provide
otherwise in an Award Agreement, Restricted Share Units shall continue to vest
and be settled on the schedule originally determined at the time of grant for
the 36 months following termination of employment as a result of retirement.



--------------------------------------------------------------------------------



   Section 9. PERFORMANCE BASED COMPENSATION

     (a) The Committee is hereby authorized to grant Performance Awards to
eligible Participants under this Section 9, if the Committee intends that any
such Award should qualify as “qualified performance based compensation” for
purposes of Section 162(m) of the Code. Each Performance Award shall include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a performance period or periods, as determined
by the Committee, of a level or levels, as determined by the Committee, of one
or more of the following performance measures: (i) Return on Net Assets, (ii)
Underwriting Year Return on Equity, (iii) Financial Year Return on Common
Equity, (iv) Organizational Objectives, (v) Earnings Per Share or (vi) Premium
Growth. For any Award subject to any such pre-established formula, no more than
$5,000,000, or if such Award is denominated in Shares, 800,000 Shares, can be
paid or delivered in satisfaction of such Award to any Participant.

     (b) For purposes of this Section, the following terms shall have the
meanings set forth below:

           (i) “Earnings Per Share” shall mean earnings per share calculated in
accordance with Generally Accepted Accounting Principles.

          (ii) “Financial Year Return On Common Equity” for a period shall mean
net income less preferred share dividends divided by total beginning
shareholders equity, less amounts, if any, attributable to preferred shares.

          (iii) “Underwriting Year Return on Equity” for a period shall mean the
present value of underwriting income divided by the business unit
capitalization, plus the risk free rate plus any adjustments for taxation, cost
of holding capital or prior year development.

          (iv) “Return On Net Assets” for a period shall mean net income less
preferred share dividends divided by the difference of average total assets less
average non-debt liabilities, with average defined as the sum of assets or
liabilities at the beginning and ending of the period divided by two.

          (v) “Organizational Objectives” shall mean specific goals established
by the Committee relating to operational, non-financial, performance of the
Company.

          (vi) “Premium Growth” shall mean either an absolute or relative
premiums written target on either a gross or net basis.

     (c) The Committee shall establish the performance formula for any
Performance Award, and shall certify that the requisite performance has been
achieved prior to payment thereof, in accordance with the requirements of
Section 162(m) and the regulations promulgated thereunder. The Committee shall
have the authority to reduce, but not to increase, the amount payable under a
Performance Award upon achievement of the performance goals established
therefor.

     (d) Performance Awards may be paid in cash, Shares or any combination
thereof.

   Section 10. GENERAL

     (a) Adjustment of Performance Goals. The Committee may, during any
Restricted Period, make such adjustments to performance goals as it may deem
appropriate, to compensate for, or reflect, any significant changes that may
have occurred during such Restricted Period in (i) applicable accounting rules
or principles or changes in the Company’s method of accounting or in that of any
other corporation whose performance is relevant to the determination of whether
an Award has been earned or (ii) tax laws or other laws or regulations that
alter or affect the computation of the measures of performance goals used for
the calculation of Awards, provided, however, that the Committee may not make
any amendment to a Performance Award that is not permitted under Section 162(m)
of the Code.

     (b) Privileges of Share Ownership. Except as otherwise specifically
provided in the Plan, no person shall be entitled to any of the privileges of
share ownership in respect of Shares subject to Awards granted hereunder until
such Shares have been duly issued and the Participant has become the record
owner thereof.



--------------------------------------------------------------------------------



     (c) Government and Other Regulations. The obligation of the Company to make
payment of Awards in Shares or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies as
may be required and to which the Company is subject. The Company shall use its
reasonable efforts to cause the offer and sale of Shares reserved under the Plan
to be registered under the U.S. Securities Act of 1933, as amended, on Form S-8
prior to the issuance of any Shares under the Plan.

     (d) Tax Withholding. Notwithstanding any other provision of the Plan, the
Company or a Subsidiary, as appropriate, shall have the right to deduct from all
Awards, to the extent paid in cash, all applicable income, employment, social
security or other taxes required by law to be withheld with respect to such
Awards and, in the case of Awards paid in Shares, the Participant or other
person receiving such Shares may be required to pay to the Company or a
Subsidiary, as appropriate prior to delivery of such Shares, the amount of any
such taxes which the Company or Subsidiary is required to withhold, if any, with
respect to such Shares. Subject to such restrictions or limitations as the
Committee may impose, the Company may accept or withhold Shares of equivalent
Fair Market Value in payment of such withholding tax obligations.

     (e) Claim to Awards and Employment Rights. Except as may be provided in any
Award Agreement, no employee or other person shall have any claim or right to be
granted an Award under the Plan nor, having been selected for the grant of an
Award, to be selected for a grant of any other Award. Neither this Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ of the Company or a Subsidiary.

     (g) Designation and Change of Beneficiary. Each Participant may, in
accordance with procedures to be established by the Committee, designate in
writing one or more persons as the beneficiary who shall be entitled to receive
the amounts payable with respect to Awards granted hereunder, if any, due under
the Plan upon his death. A Participant may, from time to time, revoke or change
his beneficiary designation without the consent of any prior beneficiary by
filing a new such designation. In the event of any issue or question arising in
respect of any beneficiary designation, the Company shall be entitled to pay to
the Participant’s estate any amounts owing to the Participant under the Plan or
any Award.

     (h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or bad faith.

     (i) Governing Law. The Plan shall be governed by and construed in
accordance with the laws of Bermuda without reference to the principles of
conflicts of law thereof.

     (j) Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

     (k) Nontransferability. A Participant’s rights and interest under the Plan
or under any Award, including amounts payable, may not be sold, assigned,
donated, or transferred or otherwise disposed of, mortgaged, pledged or
encumbered except, in the event of a Participant’s death, to a designated
beneficiary to the extent permitted by the Committee, or in the absence of such
designation, by will or the laws of descent and distribution. Options shall be
exercisable during the lifetime of a Participant only by the Participant.
Notwithstanding the foregoing, Awards may be transferable, to the extent
provided in the



--------------------------------------------------------------------------------



respective Award Agreement, to any person or entity who would be considered a
“family member” of the Participant for purposes of Form S-8 under the U.S.
Securities Act of 1933.

     (l) Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary except as may otherwise be specifically provided.

     (m) Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

     (n) Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.

     (o) Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings shall control.

   Section 11. EFFECT OF CHANGE IN CONTROL

     (a) In the event of a Change in Control, notwithstanding any vesting
schedule established by the Committee (i) with respect to an Award of Restricted
Shares or Restricted Share Units, the Restricted Period shall expire immediately
with respect to the maximum number of Restricted Shares or Restricted Share
Units subject to such Award, with effect from the day preceding the date of such
change, (ii) all outstanding Options shall immediately vest and become
exercisable and (iii) all outstanding Performance Awards shall be paid as if the
performance goals established in connection therewith were fully achieved,
except to the extent expressly set forth in the applicable Award Agreement.

     (b) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.

   Section 12. NONEXCLUSIVITY OF THE PLAN

     Neither the adoption of this Plan by the Board nor the submission of this
Plan to the shareholders of the Company for approval shall be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation,
arrangements providing for the grant of share options, and such arrangements may
be either applicable generally or only in specific cases.

   Section 13. AMENDMENTS AND TERMINATION

     (a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is necessary to comply with the requirements of the New York Stock
Exchange or applicable law, or (ii) the consent of the affected Participant, if
such action would adversely affect the rights of such Participant under any
outstanding Award. Notwithstanding anything to the contrary herein, the
Committee may amend the Plan in such manner as may be necessary to enable the
Plan to achieve its stated purposes in any jurisdiction in a tax-efficient
manner and in compliance with local rules and regulations.

     (b) The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any Participant or holder or beneficiary
under any Award theretofore granted under the Plan without the consent of the
affected Participant, holder or beneficiary.



--------------------------------------------------------------------------------



     (c) Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award.

     (d) The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.

--------------------------------------------------------------------------------